Citation Nr: 0726992	
Decision Date: 08/29/07    Archive Date: 09/11/07

DOCKET NO.  06-17 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a left (minor) shoulder 
disability, to include a pinched nerve.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Army from 
June 1999 to December 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon. 

The veteran was afforded a Travel Board Hearing with the 
undersigned Veterans Law Judge in May 2007.  A transcript is 
associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he injured his left shoulder while 
exiting a Bradley Fighting Vehicle during infantry training 
with the U.S. Army.  He asserts that his left shoulder 
disability, to include a history of recurrent dislocation and 
nerve impingement, is causally linked to this in-service 
incident of trauma.  

The veteran was on active duty from 1999 to 2002.  He filed 
his current claim for service connection within weeks of his 
separation from service.  With consideration of his history 
of pain and dislocations of left shoulder, there is thus 
evidence of continuity of symptomatology.  38 C.F.R. 
§ 3.303(b) (2006).  There is, however, at present no 
currently diagnosed disability of the left shoulder, with 
subjective reports of pain and dislocation being the only 
medical findings of record.  In order for a claim for service 
connection to be granted on any theory of entitlement 
(direct, secondary, or presumptive), it is first and foremost 
a requirement that the claimed disability be currently 
present.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Pain, in and of itself, is not a disability capable 
of service connection.  See Sanchez-Benitez v. Principi, 259 
F.3d 1356, 1360-62 (Fed. Cir. 2001) (holding that applicable 
regulations do not permit service connection for "a veteran 
who currently suffers from pain [or another such symptom] but 
who candidly admits that he suffered no in- service disease 
or injury of any kind"); see also Sanchez- Benitez v. West, 
13 Vet. App. 282, 285 (1999), vacated and remanded in part 
sub nom.  However, it does not appear that recent medical 
examinations have taken into account the veteran's history of 
left shoulder dislocations and nerve impingement.  

In view of the foregoing, the Board finds that a more 
thorough VA examination is warranted for the purpose of 
determining the nature and etiology of any left shoulder 
disability that may be present.  38 U.S.C.A. § 5103A(D) (West 
2002 & Supp. 2006); 38 C.F.R. § 3.159(c)(4) (2006).  

Accordingly, this case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully satisfied.

2.  The veteran should be afforded VA 
orthopedic and neurological examinations to 
determine the nature, approximate onset 
date or etiology of any left shoulder 
disability that may currently be present, 
to include recurrent dislocation and nerve 
impingement of the shoulder.  

Following a review of the relevant medical 
evidence in the claims file (to include the 
fact that the veteran filed his claim for 
service connection for a left shoulder 
disability within weeks of service), the 
clinical evaluation and any tests that are 
deemed necessary, the examiner is asked to 
provide an opinion on the following:

Is it at least as likely as not (50 
percent or greater probability) that 
any disability of the left shoulder 
that is present, to include 
recurrent dislocation of the 
shoulder, began during service or is 
otherwise linked to any incident of 
service.   

The clinician is also advised that the 
term "as likely as not" does not mean 
within the realm of possibility.  Rather, 
it means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
contended causal relationship; less 
likely weighs against the claim.

The examiner is requested to provide a 
rationale for any opinion provided.  If 
the clinician is unable to answer any 
question presented without resort to 
speculation, he or she should so 
indicate.
  
3.  After completion to the extent 
possible of the directed development, 
readjudicate the veteran's claim.  If the 
claim remains denied, issue an 
appropriate supplemental statement of the 
case and forward the case to the Board 
for final adjudication.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



